Plaintiff complains that the trial court did not, in its charge, discuss the written contract of purchase. The reason for this is obvious. This suit was not for breach of any warranty contained in that contract. The suit was based exclusively upon fraudulent representations made to induce the purchase. The trial court made this perfectly plain and adequately covered the proper theory of the case. Plaintiff complains that in our original opinion we did not discuss the refusal to charge as stated in its assignments numbered 10 and 11. These requests were based upon the theory that the counterclaim sought recovery for breach of warranty and hence were not applicable. No recovery was sought on that theory.
Rehearing denied.